DETAILED ACTION
This is in response to the Amendment filed 12/15/2021 wherein claims 5 and 10 are canceled and claims 1-4 and 6-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “elastically variable wall is variable in a radial direction at two defined, axially spaced apart wall cross-sections, at least one of which defines an axial wall end of the elastically radially variable wall, a connecting structure for connecting the at least one adjusting unit to the elastically radially variable wall, the connecting structure having a plurality of bar elements that are arranged in a circumferentially distributed manner and are each connected firmly to one of the concave regions of the elastically radially variable wall” in combination with “wherein the elastically radially variable wall includes the outer nozzle wall” (Claim 1); 
“the elastically radially variable wall includes the outer nozzle” in combination with “the elastically variable wall includes a wall of the central body” (Claims 1 and 4); 
“the elastically radially variable wall includes the outer nozzle” in combination with “the at least one adjusting unit includes two adjusting units, which are each assigned to one of the two wall cross sections” (Claims 1 and 6);
“the elastically radially variable wall includes the outer nozzle” in combination with “wherein the adjusting unit includes a cylinder/piston unit and is arranged in the central body” (Claims 1 and 7);
in combination with “wherein the two adjusting units are coupled together” (Claims 1 and 8); and 
“the elastically radially variable wall includes the outer nozzle” in combination with “wherein the at least one adjusting unit is arranged on the outer nozzle wall” (Claims 1 and 9).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Independent Claim 1, Applicant claims “a connecting structure for connecting the at least one adjusting unit to the elastically radially variable wall, the connecting structure having a plurality of bar elements that are arranged in a circumferentially distributed manner and are each connected firmly to one of the concave regions of the elastically variable wall; wherein the elastically radially variable wall includes the outer nozzle wall” (Claim 1, lines 16-21). Applicant’s specification describes a connecting structure for connecting the adjusting unit to a radially variable wall via bar elements connected to the concave regions of the wall in Paragraphs 0041-0042. It is noted, however, that these bar elements 82 and 84 are connected to the concave regions of the central body and not concave regions of the outer nozzle wall, as required by the independent claim. Applicant’s specification does not describe and the drawings do not show the connecting structure being connected to the outer nozzle wall in the manner described in the claims. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonable convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.
Claims 2-4 and 6-9 are rejected for the same reasons discussed above based on their dependency to claim 1.
Regarding Claim 4,
Regarding Claim 6, Applicant claims “the elastically variable wall … being connected to an adjusting device having at least one adjusting unit … wherein the elastically variable wall includes the outer nozzle wall” in claim 1 and “wherein the at least one adjusting unit includes two adjusting units, which are each assigned to one of the two wall cross sections” in claim 6. Although Applicant’s specification and drawings describe and show two adjusting units assigned and connected to two wall cross sections on the central body wall, these adjusting units described and shown are not assigned and connected to two wall cross sections of the outer nozzle wall. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonable convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.
Regarding Claim 7, Applicant claims “a connecting structure for connecting the at least one adjusting unit to the elastically radially variable wall … wherein the elastically variable wall includes the outer nozzle wall” in claim 1 and “wherein the at least one adjusting unit includes a cylinder/piston unit and is arranged in the central body” in claim 6. Although Applicant’s specification and drawings describe and show a piston/cylinder unit arranged in the central body, these piston/cylinder units are connected to the central body wall and not to the outer nozzle wall. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonable convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.
Regarding Claim 8, Applicant claims “the elastically variable wall … being connected to an adjusting device having at least one adjusting unit … wherein the elastically variable wall includes the outer nozzle wall” in claim 1, “wherein the at least one adjusting unit includes two adjusting units, which are each assigned to one of the two wall cross sections” in claim 6, and “wherein the two adjusting units are coupled together” in claim 8. Although Applicant’s specification and drawings describe and show two adjusting units connected together and assigned/connected to two wall cross sections on the central body wall, these adjusting units described and shown are not connected together and assigned/connected to two wall cross sections of the outer nozzle wall. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonable convey to one having ordinary skill in the art that the inventor had possession of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Regarding Claim 1, 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the adjustment of the position required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 2-4 and 6-9 are rejected for the same reasons discussed above based on their dependency to claim 1.
Regarding Claim 4, Applicant claims “wherein the elastically radially variable wall includes the outer nozzle wall” in claim 1 and “wherein the elastically radially variable wall includes a wall of the central body” in claim 4. Although Applicant’s drawings depict an outer nozzle wall being elastically radially variable and a separate and distinct central body wall being elastically radially variable, Applicant’s specification does not describe nor do the drawings show any detail of how one elastically radially variable wall being both an outer nozzle wall and also a central body wall, as required by the claims.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the adjustment of the position required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Regarding Claim 7, Applicant claims “a connecting structure for connecting the at least one adjusting unit to the elastically radially variable wall … wherein the elastically variable wall includes the outer nozzle wall” in claim 1 and “wherein the at least one adjusting unit includes a cylinder/piston unit and is arranged in the central body” in claim 6. Although Applicant’s specification and drawings describe and show a piston/cylinder unit arranged in the central body, these piston/cylinder units are connected to the central body wall and not to the outer nozzle wall and Applicant does not describe any structural detail 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the adjustment of the position required by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation “wherein the elastically radially variable wall includes a wall of the central body” in lines 1-2. However, Claim 4 is dependent on Claim 1 which recites “wherein the elastically radially variable wall includes the outer nozzle wall” in line 21. It is unclear if the single elastically variable wall is to be interpreted as a plurality of elastically variable walls or if one elastically variable wall can be both a central body wall and, at the same time, an outer nozzle wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Timms (US 3,612,398) in view of Klingels et al. (US 2014/0298772) and Dusa et al. (US 4,592,201).
Regarding Independent Claim 1, Timms teaches (Figures 1-6) a jet engine (Column 1, lines 5-10) comprising: 
a flow duct (10) that is arranged in an engine nacelle (16) and is delimited radially on an interior by a central body (28) and radially on an exterior by an outer nozzle wall (at 20, 22, 24, 26; see Figure 1), a free cross section of the flow duct (10) being variable on an elastically radially variable wall (at 34, 36) of at least one chosen from the central body and the outer nozzle wall (see Figure 1), and
the elastically radially variable wall (at 34, 36) at least regionally including an approximately wavelike structure (at 72; see Figure 3) with convex regions and concave regions (see annotation below) that are arranged alternately with one another in a circumferential 
wherein the elastically radially variable wall (at 34, 36; see Figure 1) is variable in a radial direction (see solid and dashed lines of Figure 1) at two defined, axially spaced apart wall cross sections (at the throat of the duct and at the exit plane; see Figure1 and abstract), at least one of which defines an axial wall end (the end of 36 at 82; see Figures 1 and 2b) of the elastically radially variable wall (at 34, 36), 
a connecting structure (78) for connecting the at least one adjusting unit (76) to the elastically radially variable wall (at 34, 36), the connecting structure (78) having a plurality of bar elements (78; see Figures 2b-3) that are arranged in a circumferentially distributed manner (see Figure 3) and are each connected firmly (see Column 4, lines 9-24) to one of the concave regions (see Figure 3) of the elastically radially variable wall (at 36).
Timms does not teach that the convex regions and the concave regions are formed in a sinusoidal manner in a radial section plane, or that the elastically radially variable wall includes the outer nozzle wall.
Klingels teaches (Figures 1-6) an elastically radially variable wall (60) at least regionally including an approximately wavelike structure (see Figures 2-4) with convex regions (the regions of wall 60 that extend radially outward into channel 70; see Figures 1-4) and concave regions (the regions of wall 60 that extend radially inward into channel 65; see Figures 1-4) that are arranged alternatively with one another in a circumferential direction (see Figures 2-4), the convex regions (the regions of wall 60 that extend radially outward into channel 70; see Figures 1-4) and the concave regions (the regions of wall 60 that extend radially inward into channel 65; see Figures 1-4) being connected to an adjusting device (95) having at least one adjusting unit (105), wherein the elastically radially variable wall (60) is variable in a radial direction (see Figures 4) at two, defined axially spaced apart wall cross sections (see annotation below), at least one of which defines an axial wall end (at the 2nd axial section annotated below) of the elastically radially variable wall (60), a connecting structure (110) for connecting the at least one adjusting unit (105) to the elastically radially variable wall (60), the connecting structure (110) having a plurality of bar elements (215) that are arranged in a circumferentially distributed manner (see Paragraph 0028) and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms to include the elastically radially variable wall of the outer nozzle wall, as taught by Klingels, in order to vary the profile of the mixing device to adapt the mixing device to different operating points by means of a flexible wall structure that is widened or constricted by an actuating device (Paragraph 0002).
Timms in view of Klingels does not teach that the convex and concave regions are formed in a sinusoidal manner in a radial section plane.
Dusa teaches (Figures 1-5) a centerbody and an outer nozzle wall (24, 42) having convex regions (56, 60) and concave regions (50, 58) being formed in a sinusoidal manner (see Figures 4-5 and Column 3, lines 57-66) in a radial section plane (see Figures 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Klingels to include the concept of sinusoidal convex and concave regions, as taught by Dusa, in order to increase mixing effectiveness for obtaining more uniform temperature distributions (see Column 1, lines 32-44 and Column 5, lines 61-68 of Dusa).

    PNG
    media_image1.png
    523
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    710
    1011
    media_image2.png
    Greyscale

It is noted that the term “concave” is being interpreted using dictionary.com’s definition “having at least one interior angle greater than 180 degrees” and the term “convex” is being interpreted using dictionary.com’s definition “having all interior angles less than or equal to 180 degrees”.
Regarding Claim 2, Timms in view of Klingels and Dusa teaches the invention as claimed and as discussed above. Timms in view of Klingels and Dusa does not teach, as discussed so far, wherein the axial wall end of the elastically radially variable wall represents an upstream end or a downstream end in a main direction of flow of the jet engine.
Klingels teaches (Figures 1-6) wherein the axial wall end (the downstream-most end of 60; see Figure 4) of the elastically radially variable wall represents a downstream end (see Figure 1 of Klingels) in a main direction of flow (a flow 40) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Klingels and Dusa to have the axial wall end of the elastically radially variable wall represent a downstream end in a main direction of flow of the engine, as taught by Klingels, for the same reasons discussed above in claim 1.
It is noted that Timms also teaches (Figures 1-6) wherein the axial wall end (the end of 36 at 82; see Figures 1 and 2b) of the elastically radially variable wall (at 34, 36) represents an upstream end or a downstream end in the main direction of flow of the jet engine (see Figure 1).
Regarding Claim 3, Timms in view of Klingels and Dusa teaches the invention as claimed and as discussed above. Timms in view of Klingels and Dusa does not teach, as discussed so far, wherein one of the wall cross sections is arranged in a region of the elastically radially variable wall in which a flow cross section of the flow duct is at a minimum.
Klingels teaches (Figures 1-6) wherein one of the wall cross sections (the 2nd axial section annotated above)  is arranged in a region of the elastically radially variable wall (60) in which a flow cross section of the flow duct (the duct at 65) is at a minimum (see Figures 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Klingels and Dusa to have one of the wall cross sections is arranged in a region of the elastically radially variable wall in which a flow cross section of the flow duct is at a minimum, as taught by Klingels, for the same reasons discussed above in claim 1.
It is noted that Timms also teaches (Figures 1-6) wherein a wall cross section (at the intersection of 34 and 36; see Figure 1) is arranged in a region of the variable wall (34, 36) in which a flow cross section of the flow duct is at a minimum (see Figure 1 and abstract).
Regarding Claim 4, Timms in view of Klingels and Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein an elastically radially variable wall (see the dashed and solid lines of Figure 1) includes a wall (34, 36) of the central body (28).
Regarding Claim 6, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms in view of Klingels and Dusa does not teach, as discussed so far, wherein the at least one adjusting unit includes two adjusting units, which are each assigned to one of the two wall cross sections.
Timms further teaches (Figures 1-6) wherein two adjusting units (adjusting unit 110, 106 and adjusting unit 132, 128) are provided (see Figure 2b), which are each assigned to one of the two wall cross sections of a radially variable wall (adjusting unit 110, 106 is assigned to a wall cross section at the throat of the flow duct and adjusting unit 132, 128 is assigned to a wall cross section at an exit plane; see Figures 1-2b and abstract).
Regarding Claim 8, Timms in view of Klingels and Dusa teaches the invention as claimed and as discussed above. Timms further teaches (Figures 1-6) wherein the two adjusting units (110, 106 and 132, 128) are coupled together (via 78, 36, 34, 56; see Figure 2b).
Regarding Claim 9, Timms in view of Klingels and Dusa teaches the invention as claimed and as discussed above. Timms in view of Klingels and Dusa does not teach, as discussed so far, wherein the at least one adjusting unit is arranged on the outer nozzle wall.
Klingels teaches (Figures 1-6) having at least one adjusting unit (105) that is arranged on the outer nozzle wall (60; see Figures 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Klingels and Dusa to have the at least one adjusting unit is arranged on the outer nozzle wall, as taught by Klingels, for the same reasons discussed above in claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Timms (US 3,612,398) in view of Klingels et al. (US 2014/0298772) and Dusa et al. (US 4,592,201) as applied to claim 1 above, and further in view of Glass (US 3,391,869).
Regarding Claim 7, Timms in view of Dusa teaches the invention as claimed and as discussed above. Timms in view of Dusa does not teach wherein at least one adjusting unit is embodied as a cylinder/piston unit and arranged in the central body.
Glass teaches (Figures 1-31) at least one adjusting unit (101, 102) is embodied as a cylinder/piston unit (101, 102; see Figures 10, 25, 26) and arranged in the central body (22, 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Timms in view of Dusa to include the adjusting unit being embodied as a cylinder/piston unit and arranged in the central body, as taught by Glass, in order to compactly dispose the actuating means entirely within the twin-cone structures (see Column 12, lines 24-52).
It is further noted that a simple substitution of one known element (in this case, the actuator as taught by Timms) for another (in this case, the actuator as taught by Glass) to obtain predictable results in this case, to move the walls of a centerbody radially) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-9 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the above rejection, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741